 1                                                     THE HONORABLE RICHARD A JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. CR19-35RAJ
 9                                                 )
                    Plaintiff,                     )
10                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO CONTINUE TRIAL
11                                                 )   AND PRETRIAL MOTIONS
     RHETT IRONS,                                  )   DEADLINE
12                                                 )
                    Defendant.                     )
13                                                 )
14          THE COURT has considered Defendant Rhett Irons’ unopposed motion to

15   continue the trial date and pretrial motions deadline and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses based on the volume of

26   discovery material and new charges expected in a superseding indictment; and



       ORDER CONTINUING TRIAL DATE
       AND PRETRIAL MOTIONS DEADLINE - 1
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of October 7,
 5   2019, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, and all of the facts set forth above.
 7          IT IS THEREFORE ORDERED that the Defendant Rhett Irons’ Unopposed
 8   Motion to Continue Trial Date and Pretrial Motions Deadline (Dkt. #85) is GRANTED.
 9   The trial date in this matter is continued to December 9, 2019. All pretrial motions,
10   including motions in limine, shall be filed no later than October 24, 2019.
11          IT IS FURTHER ORDERED that the period of delay from the date of this order
12   to the new trial date of December 9, 2019, is excludable time pursuant to 18 U.S.C.
13   §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
14          DATED this 10th day of September, 2019.
15
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26


       ORDER CONTINUING TRIAL DATE
       AND PRETRIAL MOTIONS DEADLINE - 2
